Citation Nr: 0945695	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-17 800	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability on a direct basis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to a compensable rating for hearing loss of 
the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1980 
to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. 
Petersburg, Florida and Columbia, South Carolina

In a May 2006 appeal, the Veteran noted that he was only 
appealing those claims concerning a low back disability as 
well as hearing loss of the left ear.  Furthermore, the 
Veteran noted that he was appealing the issue of "service 
connection for psychiatric condition secondary to hearing 
loss and tinnitus."  He did not otherwise identify that he 
was appealing the denial of his petition to reopen his claim 
for service connection for a psychiatric disability on a 
direct basis.  The Board notes that the Veteran's secondary 
claim had not then been adjudicated by the RO.  Action was 
subsequently taken and the claim denied in a September 2006 
rating decision.  The Veteran has not appealed the RO's 
denial of his claim for service connection for a psychiatric 
disability on a secondary basis.  As such, that issue is not 
before the Board.

A review of the claims file reflects that a March 2007 
statement from the Veteran's representative does not list as 
an issue on appeal the Veteran's petition to reopen his claim 
for service connection for a psychiatric disability on a 
direct basis.  Furthermore, the issue was not certified by 
the RO to the Board.  Nevertheless, at his October 2007 
hearing, the Veteran indicated that he still wished to appeal 
the claim and he offered testimony on the issue.  Thus, in 
light of the Veteran's hearing testimony, the Board will 
liberally construe the Veteran's May 2006 appeal as 
perfecting the Veteran's appeal as to his petition to reopen 
a previously denied claim for service connection for a 
psychiatric disability on a direct basis.

In December 2007, the Board remanded the Veteran's claims for 
additional development.


FINDINGS OF FACT

1.  By a March 1994 rating decision, the RO denied a claim of 
service connection for mental disorder, including 
posttraumatic stress disorder (PTSD).

2.  Evidence received since the March 1994 rating decision is 
cumulative of previously considered evidence regarding any 
psychiatric disability.

3.  By a March 2003 rating decision, the RO denied a claim of 
service connection for low back disability.

4.  Evidence received since the March 2003 rating decision is 
cumulative of previously considered evidence regarding any 
low back disability.

5.  The Veteran's service-connected hearing loss of the left 
ear is manifest by hearing impairment no worse than level I 
for VA purposes.


CONCLUSIONS OF LAW

1.  A March 1994 rating decision, which denied the Veteran's 
claim of service connection for mental disorder, including 
PTSD, is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disability on a direct basis has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  A March 2003 rating decision, which denied the Veteran's 
claim of service connection for low back disability, is 
final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2002).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disability has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The criteria for a compensable rating for service-
connected hearing loss of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.655, 3.385, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2009).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through November 2004 and September 2004 
notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claims.  
Through a January 2008 notice letter, the Veteran and his 
representative were notified of the information and evidence 
needed to substantiate the underlying claims of service 
connection.  The letter notified the Veteran that his claim 
of service connection for a psychiatric disability was 
previously denied by a March 1994 decision and that his claim 
of service connection for a low back disability was 
previously denied by a March 2003 decision.  The definition 
of new and material evidence was provided.  The Veteran was 
told that new and material evidence was needed to reopen the 
previously denied claim and that the new evidence had to 
pertain to the reasons the claims were previously denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  By a January 
2008 notice letter, the RO provided the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claims, the claims 
were properly re-adjudicated in May 2009, following the 
notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the November 2004 and September 
2004 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of these 
issues for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection the claims on 
appeal.  The Veteran's service treatment records (STRs) and 
personnel records have been obtained and associated with the 
claims file.  The Veteran identified the Columbia VA Medical 
Center (VAMC), the Greenville VAMC, the Anderson VA 
Outpatient Clinic (OPC), Greenville Hospital, Bon Secours St. 
Francis Health System, Palmetto Richland Memorial Hospital, 
Earle E. Morris, Jr. Alcohol & Drug Addiction Treatment 
Center, Carolinas Center for Advanced Management of Pain, and 
Center for Family Medicine as treatment providers.  Available 
records from those facilities were obtained.  Additionally, 
records from the Social Security Administration (SSA) were 
requested and associated with the claims file.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in October 2004, February 2005, and March 2007 
the Veteran was afforded VA examinations in connection with 
his claim for a compensable rating for hearing loss of the 
left ear, the reports of which are of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are collectively sufficient as they 
ultimately provided findings necessary to apply the pertinent 
rating criteria.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

Although a VA examination was not provided in connection with 
the Veteran's claims of entitlement to service connection for 
a psychiatric disability and a low back disability, the duty 
to provide an examination does not apply to a petition to 
reopen a finally adjudicated claim without the receipt of new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As 
discussed in detail below, the Veteran's claims of 
entitlement to service connection for a psychiatric 
disability on a direct basis and a low back disability have 
not been reopened; thus, an examination is not required.

II.  New and Material Evidence

In December 1993, the Veteran filed a claim of, inter alia, 
service connection for a "nervous mental condition."  
Service connection for a psychiatric disability, including 
PTSD, was denied by a March 1994 rating decision by the RO in 
Columbia, South Carolina and the Veteran was informed later 
that month.  The Veteran did not appeal the decision; thus, 
the decision is final.  See 38 U.S.C. § 7105(c) (1991); 
38 C.F.R. § 3.104, 20.302, 20.1103 (1993).

In October 2002, the Veteran filed a claim of, inter alia, 
service connection for a "low back condition."  That claim 
was denied by a March 2003 rating decision by the RO in 
Columbia, South Carolina and the Veteran was informed later 
that month.  The Veteran did not appeal the decision; thus, 
the decision is final.  See 38 U.S.C. § 7105(c) (2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2002).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denials pertinent to the 
claims are the March 1994 and March 2003 RO decisions.  For 
purposes of the new and material analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

The evidence of record at the time of the March 1994 decision 
included:  the Veteran's STRs and personnel records; medical 
treatment records from the Columbia VAMC dated in August 1982 
and October 1993; a VA examination report dated in January 
1994; and statements by the Veteran and his representative.

In denying the claim of service connection on a direct basis 
for a psychiatric disability in March 1994, the RO found that 
the evidence of record did not show an in-service injury or 
disease.  Consequently, in order for the claim to be 
reopened, new and material evidence must be received that 
pertains to the in-service injury or disease element of a 
service connection claim.

The evidence of record at the time of the March 2003 decision 
included the Veteran's STRs and personnel records; medical 
treatment records from the Columbia VAMC dated in August 
1982, in October 1993, from January 1994 to April 2001, and 
from December 2002 to February 2003; VA examination reports 
dated in January 1994 and April 2001; and statements by the 
Veteran and his representative.

In denying the claim of service connection for a low back 
disability in March 2003, the RO found that the evidence of 
record did not show an in-service injury or disease.  As with 
the application to reopen a claim of service connection for a 
psychiatric disability, in order for the low back claim to be 
reopened, new and material evidence must be received that 
pertains to the in-service injury or disease element of a 
service connection claim.

New evidence added to the record since the March 1993 
decision includes:  combined medical treatment records from 
the Columbia VAMC, Greenville VAMC, and Anderson OPC dated 
from January 1994 to April 2001, November 2001 to April 2005, 
and July 2005 to November 2007; medical treatment records 
from Greenville Hospital dated from December 2002 to January 
2006; medical treatment records from Bon Secours St. Francis 
Health System dated in April 2000 and in February 2005; 
medical treatment records from Palmetto Richland Memorial 
Hospital dated from January 2002 to November 2002; medical 
treatment records from Earle E. Morris, Jr. Alcohol & Drug 
Addiction Treatment Center dated from December 2000 to 
October 2001; medical treatment records from Carolinas Center 
for Advanced Management of Pain dated in September 2005; 
medical treatment records from Center for Family Medicine 
dated from September 2005 to April 2008; VA examination 
reports dated in April 2001, October 2004, February 2005, and 
March 2007; and statements by the Veteran and his 
representative.

New evidence pertinent to the low back claim added to the 
record since the March 2003 decision includes:  combined 
medical treatment records from the Columbia VAMC, Greenville 
VAMC, and Anderson OPC dated from February 2003 to April 2005 
and from July 2005 to November 2007; medical treatment 
records from Greenville Hospital dated from December 2002 to 
January 2006; medical treatment records from Bon Secours St. 
Francis Health System dated in April 2000 and in February 
2005; medical treatment records from Palmetto Richland 
Memorial Hospital dated from January 2002 to November 2002; 
medical treatment records from Earle E. Morris, Jr. Alcohol & 
Drug Addiction Treatment Center dated from December 2000 to 
October 2001; medical treatment records from Carolinas Center 
for Advanced Management of Pain dated in September 2005; 
medical treatment records from Center for Family Medicine 
dated from September 2005 to April 2008; VA examination 
reports dated in October 2004, February 2005, and March 2007; 
and statements by the Veteran and his representative.

Regarding the Veteran's claim of service connection for a 
psychiatric disability, a review of the new evidence reveals 
treatment for and diagnoses of a depressive disorder and 
poly-substance abuse.  For example, a May 2006 letter from a 
Dr. W. at the Anderson OPC indicates the Veteran's current 
psychiatric diagnoses and summarizes his past and ongoing 
treatment.  Similar documents appear throughout the medical 
and lay evidence of record.

Regarding the Veteran's claim of service connection for a low 
back disability, a review of the new evidence reveals 
occasional complaints of and treatment for low back pain.  A 
November 2007 treatment record from the Greenville VAMC 
indicates that the Veteran has chronic low back pain and a 
diagnosis of degenerative joint disease by history.  However, 
a July 2004 x-ray report from the Greenville VAMC is negative 
for any abnormalities.  Nonetheless, a July 2002 treatment 
record from Palmetto Richland Memorial Hospital indicates 
that the Veteran was treated for low back pain related to a 
prior automobile incident and a February 2005 treatment 
record from Bon Secours St. Francis Health System indicates 
treatment for a severe lumbar strain.

After a review of the evidence of record, the Board finds 
that the evidence catalogued above is new in the sense that 
it was not previously before agency decisionmakers.  However, 
the evidence is cumulative of the evidence associated with 
the record prior to the last final decisions because it 
refers only to current treatment for and diagnoses of both a 
psychiatric disability and a low back disability, information 
already established at the time of the last prior final 
denials.  The new evidence of record does not address the in-
service injury or disease element of the claim of service 
connection for a psychiatric disability or a low back 
disability-the absence of which was the reason the claims 
were denied in the March 1994 and March 2003 decisions.  
Therefore, the new evidence, which was associated with the 
record since the last final decisions, does not address an 
unestablished fact with regard to the claims.  Consequently, 
the new evidence is not material because it does not pertain 
to the salient question of whether the Veteran suffered an 
injury or disease in service that resulted in his claimed 
disabilities.  Thus, the new evidence of record does not 
raise a reasonable possibility of substantiating the claims.  
Accordingly, the claims of service connection for a 
psychiatric disability on a direct basis and for a low back 
disability are not reopened.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

III.  Hearing Loss

The Veteran contends that his hearing loss of the left ear 
has been more disabling than indicated by the assigned 
rating.  He therefore contends that a compensable rating is 
warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected hearing loss has been 
evaluated as non-compensably (zero percent) disabling.  He 
filed his claim for an increased rating in August 2004.  The 
assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2009).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2009).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2009).

Generally speaking, if impaired hearing is service connected 
in only one ear, the non-service-connected ear is assigned a 
designation of Roman numeral I for purposes of determining 
the percentage evaluation from Table VII.  However, if an 
appellant has hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability, and hearing impairment as a result of non-
service-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3)); see 
also 38 C.F.R. § 3.385 (2005) (indicating that, for VA 
purposes, impaired hearing is considered to be a disability 
only if the auditory threshold at 500, 1000, 2000, 3000, 
and/or 4000 Hertz is 40 decibels or greater; if the auditory 
thresholds for at least three of those frequencies is 26 
decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disabilities.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) held that the determination of whether a claimant is 
entitled to an extra-schedular rating is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
The first step is to determine whether the evidence of record 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If so, the second step is to 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination of whether an extra-schedular 
rating is warranted.

In August 2004, the Veteran underwent audiological testing at 
the Columbia VAMC.  The test report indicates that the 
Veteran had puretone threshold results of 15 decibels at 1000 
Hertz, 15 decibels at 2000 Hertz, and 15 decibels at 4000 
Hertz.  The report does not include puretone threshold result 
for the 3000 decibel level or a speech recognition score, 
therefore, the examination report is insufficient for VA 
rating purposes.  See 38 C.F.R. § 4.86(a) (2009).  

In October 2004, the Veteran was afforded a VA audiological 
examination in connection with this claim.  The examiner 
stated:

Pure tone audiometric test results were 
not reliable enough for compensation and 
rating purposes.  The Veteran was very 
inconsistent in responding; however, the 
pure tone thresholds were much lower and 
almost within normal limits, as compared 
to the unreliable responses obtained in 
April of 2001.  Some of the responses 
were even cluster audiometric zero at 
today's test, more so than they were even 
in [A]ugust of 2004.  The results at that 
time were considered with poor 
reliability.  Today's tests results were 
also considered with poor reliability.

The examiner recommended that the Veteran be retested by 
another audiologist at a different facility.

In February 2005, the Veteran was afforded another VA 
audiological examination in connection with this claim.  At 
the examination, the Veteran's puretone threshold results 
were 25 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 30 
decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  Based 
on those results, the puretone threshold average was 
29 decibels.  In addition, at the examination, the Veteran's 
speech recognition score was 94 percent.  The examiner 
diagnosed the Veteran with mild sensorineural hearing loss at 
3000-4000 Hertz in the left ear.

Based on the results of the February 2005 examination, with 
the utilization of Table VI, the Veteran had level I hearing 
impairment.  Because the right ear is not service connected, 
that ear is also assigned a level I hearing impairment for 
rating purposes.  Thus, applying the results to Table VII, a 
noncompensable (zero percent) disability rating was warranted 
for hearing loss of the left ear.  Therefore a noncompensable 
(zero percent) rating was appropriate and a higher rating was 
not warranted based on this examination.  See 38 C.F.R. 
§ 4.85 (Diagnostic Code 6100).

In March 2007, was afforded another VA audiological 
examination in connection with this claim.  At the 
examination, the Veteran's puretone threshold results were 20 
decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 35 
decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  Based 
on those results, the puretone threshold average was 
33 decibels.  In regards to the Veteran's speech recognition 
score, the examiner stated, "[t]he very low speech 
discrimination scores were manipulated by the Veteran and do 
not reflect his ability to understand spoken language at a 
normal level."  Ultimately, no speech recognition score was 
recorded by the examiner.

Based on the results of the March 2007 examination, with the 
utilization of Table VIa, the Veteran had level I hearing 
impairment.  Because the right ear is not service connected, 
that ear is also assigned a level I hearing impairment for 
rating purposes.  Thus, applying the results to Table VII, a 
noncompensable (zero percent) disability rating was warranted 
for hearing loss of the left ear.  Therefore a noncompensable 
(zero percent) rating was appropriate and a higher rating was 
not warranted based on this examination.  See 38 C.F.R. 
§ 4.85 (Diagnostic Code 6100).

In consideration of the objective audiometric examination 
results that have been associated with the record since the 
Veteran's August 2004 claim for a compensable rating, the 
Veteran experienced no more than noncompensably (zero 
percent) disabling left-sided hearing loss.  This rating has 
already been correctly assigned via the established rating 
procedure; a higher rating is not warranted for any period of 
the claim process.

As noted above, the Court has held that the disability rating 
for hearing loss is determined by a mechanical application of 
the rating schedule.  Lendenmann, 3 Vet. App. at 349.  
Additionally, the Court has held that VA's audiometric 
testing methods are valid.  See Martinak v. Nicholson, 
21 Vet. App. 447, 453-54 (2007).  Thus, the Veteran's 
contentions amount to a call for an evaluation of his hearing 
loss under alternative criteria.  However, the Board is bound 
by the regulations and must evaluate the Veteran's disability 
as set forth therein.  Therefore, because the objective 
medical evidence demonstrates that an initial noncompensable 
rating is appropriate, a higher schedular rating is not 
warranted for service-connected hearing loss.

The above determination is based upon consideration of 
applicable rating provisions.  The October 2004 VA 
examination report describes the effects of the Veteran's 
hearing impairment on his daily life.  See Martinak, 21 Vet. 
App. 447.  It was noted by the examiner that the Veteran has 
difficulty hearing on the telephone and when background noise 
is present.  In addition, the Veteran reported that he is 
currently attending a class at a community college and 
utilizes an FM system in order to hear.  A January 2008 
letter from the community college confirms the Veteran's 
statement, but provides no additional information regarding 
the Veteran's hearing impairment.  Such an effect does not 
take the Veteran's case outside the norm as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  The Board finds that the Veteran's disability picture 
is not so exceptional that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of 
his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun, 
22 Vet. App. at 115-16.

For the foregoing reasons, the Board finds that the claim for 
a compensable rating for hearing loss of the left ear must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim for a compensable rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The petition to reopen a claim of service connection for a 
psychiatric disability on a direct basis is denied.

The petition to reopen a claim of service connection for a 
low back disability is denied.

A compensable rating for hearing loss of the left ear is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


